     Case 2:20-cv-00099-LGW-BWC Document 23 Filed 01/25/21 Page 1 of 7




            In the United States District Court
            for the Southern District of Georgia
                    Brunswick Division
ROBERT C. DREYFUSS,

      Plaintiff,

      v.                                         No. 2:20-CV-99

WEST COAST LIFE INSURANCE
COMPANY,

      Defendant.


                                  ORDER

      This case involves Plaintiff Robert Dreyfuss’s (“Plaintiff”)

claim to recover benefits payable on West Coast Life Policy No.

Z00805833 (the “Policy”) issued by West Coast Life Insurance

Company (“Defendant”). Defendant moves to transfer this case under

the “first-filed” rule to the Western District of Kentucky, where

an   earlier-filed   interpleader    action   involving   Defendant      and

Plaintiff is currently pending (the “Kentucky action”). Dkt. No.

8.   For   the   reasons    stated   below,    Defendant’s    Motion     to

Dismiss/Transfer is GRANTED to the extent it seeks a transfer of

this action to the Western District of Kentucky.

                            LEGAL AUTHORITY

      “Where two actions involving overlapping issues and parties

are pending in two federal courts, there is a strong presumption
    Case 2:20-cv-00099-LGW-BWC Document 23 Filed 01/25/21 Page 2 of 7



across the federal circuits that favors the forum of the first-

filed suit under the first-filed rule.” See Manuel v. Convergys

Corp., 430 F.3d 1132, 1135 (11th Cir. 2005) (citations omitted).

Under     the   first-filed   rule,   “when   parties   have   instituted

competing or parallel litigation in separate courts,” the court

that “initially seized the controversy” should hear the case.

Collegiate Licensing Co. v. Am. Cas. Co., 713 F.3d 71, 78 (11th

Cir. 2013) (citations omitted). The court that “initially seized

the controversy” decides the merits of substantially similar cases

and determines whether the issues raised in the second-filed suit

should be dismissed, stayed, or consolidated. Id.

                                DISCUSSION

     I.     First-Filed Rule

     In determining whether actions are duplicative and, thus,

substantially overlap, courts generally consider three factors:

(1) the chronology of the action; (2) the similarities of the

parties involved, and (3) the similarity of issues at stake. Dial

HD, Inc. v. Clearone Commc’ns, Inc., No. CV 109-100, 2010 WL

3732115, at *4 (S.D. Ga. Sept. 7, 2010). The Court concludes that

there is substantial overlap between the pending Kentucky action

and the current action pending before this Court.

            a. Chronology

     The Court concludes that the chronology factor is satisfied

in this case. Although Plaintiff contends that the Kentucky action

                                      2
    Case 2:20-cv-00099-LGW-BWC Document 23 Filed 01/25/21 Page 3 of 7



“is not the first filed case,” he provides insufficient evidence

to support this argument. Dkt. No. 11 at 11. It is undisputed that

Defendant filed its Counterclaim and Third-Party Complaint in

Interpleader against Plaintiff and other interpleader defendants

in the Western District of Kentucky on June 26, 2020. Dkt. No. 8-

3. The present action was filed on September 17, 2020. Dkt. No. 1.

Therefore, the Court finds that the Kentucky action is the first-

filed case.

           b. Similarity of Parties

     The   Court      also   concludes       that    the    similarity-of-parties

factor is met. Notably, “[t]he first-filed rule does not demand

complete unity of parties.” Ray v. Nationstar Mortg. LLC of Del.,

No. 2:17-CV-99-MHT-GMB, 2018 WL 1100897, at *2 (M.D. Ala. Feb. 9,

2018). Rather, “courts look to whether there are overlapping

similarities.”     Daugherty v. Adams, No. 1:16-CV-02480-LMM, 2017 WL

5484699, at *12 (N.D. Ga. Mar. 22, 2017). For the first-filed rule

to apply, “the law requires merely that some of the parties in one

matter are also in the other, regardless of whether there are

additional unmatched parties in one or both matters.” Ray, 2018 WL

1100897, at *2 (quotation marks and alteration omitted).

     Here, Plaintiff and Defendant are parties in both the Kentucky

action   and   this    action.   Moreover,          the    parties   are   similarly

positioned in both actions—with Plaintiff asserting claims for



                                         3
    Case 2:20-cv-00099-LGW-BWC Document 23 Filed 01/25/21 Page 4 of 7



breach of contract and bad faith against Defendant. 1               Plaintiff

suggests that the parties do not overlap because the Kentucky

action consists of additional interpleader defendants. Dkt. No. 11

at 13. While this is true, the parties are still substantially

similar enough for the first-filed rule to apply. As previously

noted, the rule does not require identical parties—mere overlap is

enough. See Daugherty, 2017 WL 5484699 at *12 (applying the first-

filed   rule   even   though   only   four   of   the   eighteen   defendants

overlapped). 2   As   such,    the   Court   finds   that   the   parties   are

substantially similar.

            c. Similarity of Issues

      Finally, the Court concludes that the issues in each action

are substantially similar. Notably, “the question is not whether

the issues are identical or whether the claims asserted in each

case are identical.”      Daugherty, 2017 WL 5484699 at *12. Instead,

like with similarity of parties, the issues must simply overlap.




1 Plaintiff contends that party similarity may not exist in the future because
Defendant could potentially be dismissed from the Kentucky action. Dkt. No. 11
at 13. However, Plaintiff overlooks the fact that he asserted two compulsory
counterclaims against Defendant in the Kentucky action for breach of contract
and bad faith. Consequently, Defendant will remain in the Kentucky action until
Plaintiff’s counterclaims are resolved. Moreover, Plaintiff cites no supporting
authority to suggest party similarity should be rejected based on the
prospective chance a party is dismissed in the first-filed action.

2 Moreover, it appears that the disparity between parties would not exist if
this action were allowed to proceed. The additional unmatched parties would
have to be brought into this case as necessary parties because the missing
interpleader defendants now possess a 50% portion of the Policy proceeds that
Plaintiff seeks to recover in this action.

                                       4
     Case 2:20-cv-00099-LGW-BWC Document 23 Filed 01/25/21 Page 5 of 7



Id. Additionally, the claims can be distinct as long as their

resolutions “turn on similar determinations of fact.” Id.

      Here, the two actions involve identical claims. In this case,

Plaintiff asserts claims for breach of contract and bad faith

failure to pay insurance benefits allegedly owed under the Policy.

Dkt. No. 1 ¶¶ 21-30. In the Kentucky action, Plaintiff asserted a

compulsory counterclaim against Defendant also alleging breach of

contract and bad faith for the same Policy proceeds. Dkt. No. 8-

4.

      However, Plaintiff contends that the issues do not overlap

because, in the present action, he seeks 100% of the Policy

proceeds rather than the 50% of the proceeds at issue in the

Kentucky   action.    Dkt.   No.   11   at   14.   Even   though   this   is   a

difference, the overlap is still substantial. Both actions involve

issues that turn on the same determinations of fact—the validity

of beneficiary designations and entitlement to Policy proceeds.

Moreover, resolving these issues necessarily will involve the same

insurance policy and similar, if not the same, evidence, witnesses,

and methods of proof. 3 As such, this difference has no bearing on

the rule’s applicability because each action will turn on similar

factual determinations. See Daugherty, 2017 WL 5484699 at *13


3 In fact, the only reason Plaintiff’s desired amount of recovery differs in
each action is due to the additional crossclaims Plaintiff filed against the
interpleader defendants in the Kentucky action—where he seeks the other 50% of
the policy proceeds already paid by Defendant. Holistically, Plaintiff seeks
100% recovery of the Policy proceeds in both actions.

                                        5
       Case 2:20-cv-00099-LGW-BWC Document 23 Filed 01/25/21 Page 6 of 7



(“[E]ven       if   there   are   differences     between    the   issues,   such

differences have no bearing as long as their resolutions turn on

similar determinations of fact.”). Accordingly, the Court finds

that the issues are substantially similar.

        II.    Transfer

        As noted above, the Court concludes that there is substantial

overlap between the present action and the pending Kentucky action.

As such, the question of whether compelling circumstances exist is

best answered by the Western District of Kentucky. “[O]nce the

Court determines that a likelihood of substantial overlap exists

between the two suits, it is no longer up to the second-filed court

to resolve the question of whether both should be allowed to

proceed.” Pennington Seed, Inc. v. Scotts Miracle-Gro Co., Inc.,

No. 1:12-CV-00907-RWS, 2012 WL 13012355, at *4 (N.D. Ga. Apr. 4,

2012). It is within the discretion of the court with jurisdiction

over     the   first-filed     action     to   determine    whether    compelling

circumstances require that the second-filed action be dismissed,

stayed, transferred, or consolidated. McGarry v. Delta Air Lines,

Inc., No. 1:18-CV-2794-TWT, 2018 WL 6928799, at *5 (N.D. Ga. Nov.

20, 2018). Because substantial overlap exists between the two

actions and the Kentucky action was filed first, the proper course

of action for this Court is to transfer this case to the Western

District       of   Kentucky      where   Plaintiff’s      arguments    regarding

compelling circumstances can be considered. Id.

                                          6
    Case 2:20-cv-00099-LGW-BWC Document 23 Filed 01/25/21 Page 7 of 7




                              CONCLUSION

     For   the   reasons   stated       above,   Defendant’s   Motion   to

Dismiss/Transfer, dkt. no. 8, is GRANTED in part. The Clerk is

DIRECTED to transfer this case to the Western District of Kentucky.

     SO ORDERED, this 25th day of January, 2021.




                           HON. LISA GODBEY WOOD, JUDGE
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA




                                    7
